NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CELSA RUELAS-RODRIGUEZ,                         No.    15-73909

                Petitioner,                     Agency No. A205-270-375

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**


Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Celsa Ruelas-Rodriguez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

remand and dismissing her appeal from an immigration judge’s decision denying



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
her motion for a continuance. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion for a continuance and the

denial of a motion to remand. Vargas-Hernandez v. Gonzales, 497 F.3d 919, 923

(9th Cir. 2007). We deny the petition for review.

      The agency did not abuse its discretion in denying for lack of good cause

Ruelas-Rodriguez’s motion for a three-year continuance, where the basis for the

motion remained merely a speculative possibility at the time of her final removal

hearing. See 8 C.F.R. § 1003.29; Singh v. Holder, 638 F.3d 1264, 1274 (9th Cir.

2011) (“[T]he IJ [is] not required to grant a continuance based on . . .

speculations.”).

      The BIA did not abuse its discretion in denying Ruelas-Rodriguez’s motion

to remand where she failed to establish prima facie eligibility for the relief sought.

See Bhasin v. Gonzales, 423 F.3d 977, 984 (9th Cir. 2005) (an applicant must

generally show an individualized, rather than a generalized, risk of persecution to

establish prima facie eligibility for asylum or withholding); Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (an applicant must establish it is more

likely than not they would be tortured in the country of removal to establish prima

facie eligibility for protection under the Convention Against Torture).

        The record does not support Ruelas-Rodriguez’s contention that the BIA

failed to provide sufficient reasoning for its conclusions or show proper


                                          2                                   15-73909
consideration of relevant factors. See Najmabadi v. Holder, 597 F.3d 983, 990-91

(9th Cir. 2010) (the BIA must “merely . . . announce its decision in terms sufficient

to enable a reviewing court to perceive that it has heard and thought and not merely

reacted” (citation omitted)).

      PETITION FOR REVIEW DENIED.




                                          3                                 15-73909